                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



CAROL A. KELLOGG, , individually
and as sole Heir and Administrator
of the Estate of Lee J. Witschi, deceased,
               Plaintiff,

        vs.                                                     No. 18-1061-JTM

THE EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY., et al.,
           Defendants.




                                MEMORANDUM AND ORDER


        Lee Witschi was an Alzheimer’s patient at an Evangelical Lutheran Society Good

Samaritan nursing home in Minneapolis, Kansas, which is located in Ottawa County.

According to the complaints1 filed by his daughter and heir, plaintiff Carol Kellogg,

Witschi was subjected to medical malpractice and other negligent care while at the

nursing home, and that Evangelical Lutheran was responsible for his death in May, 2016.

        Kellogg has also sued the City of Minneapolis and Ottawa County for an incident

which allegedly occurred in several weeks earlier, on March 29, 2016, in which law




1Kellogg filed her first Complaint (Dkt. 1) on February 27, 2018, an Amended Complaint on March 29 (Dkt.
3), and (with leave being granted by the United States Magistrate Judge) a Second Amended Complaint
(Dkt. 7) on May 24. Each of these complaints was filed before defendants filed any answer or entry of
appearance.
enforcement officers were called to the nursing home. During this incident, according to

the plaintiff, the officers battered Witschi by handcuffing him and tasing him.

       The defendants promptly moved to dismiss the plaintiff’s claims (Dkt. 23, 25, 28).

The City argued (Dkt. 24) that plaintiff’s assault and battery claim was barred by the

statute of limitations (K.S.A. 60-514(b)), that the complaint failed to identify any

misconduct or policy by the City, and that it could not be responsible under any theory

of respondeat superior for the actions of unnamed officers. The County also sought

dismissal advancing similar arguments. (Dkt. 26). It also argued that Kellogg’s claims

against it should be dismissed because the named entity (“Ottawa County, Kansas”) is

not an entity capable of being sued under Kansas law, and in any event the responsible

entity for misconduct would be the Ottawa County Sheriff. And Evangelical Lutheran

sought dismissal of plaintiff’s negligence per se and Kansas Unfair Trade and Consumer

Protection Act claims, contending that Kansas does not recognize such actions under the

circumstances of the case. (Dkt. 29).

       Subsequently, Kellogg sought leave to file a Third Amended Complaint. (Dkt. 42).

The proposed complaint substantially revises some of the factual allegations and the legal

claims in the case. The proposed complaint specifically identifies as defendants the Board

of County Commissioners of the County of Ottawa as well as Keith Coleman, “Sherriff

[sic] of Ottawa County, Kansas, In his official capacity.” (Dkt. 42-1, at 1). It also identifies

as defendants (in both their official and individual capacities) the particular law

enforcement officers at the scene: Minneapolis police officer William Carr, Minneapolis

                                               2
Assistant Police Chief Frank Gent and Ottawa County Undersheriff Russell Thornton.

Finally, the complaint alleges the official capacity defendants contributed to Witschi’s

injuries through flawed policies, practices, hiring or supervision. (Id., ¶¶ 20-22, 29, 32-33,

35, 40-47). The complaint omits any specific claim of negligence per se or statutory

violations against Evangelical Lutheran, advancing instead general negligence survival

and wrongful death claims.

       The court hereby grants plaintiff’s Motion to Amend, and authorizes the filing of

her Third Amended Complaint. As Ottawa County acknowledges (Dkt. 54, at 2), the

standard for permitting amendment under Fed.R.Civ.Pr. 15(a)(2) is “quite low.” The

Third Amended Complaint clarifies some issues and removes some claims from the

action. Permitting amendment will render moot several of the arguments advanced by

defendants in their motions to dismiss.

       The court cautions plaintiff that, having now presented four versions of her

complaint, further attempts to amend her complaint will meet with substantial disfavor

and careful scrutiny. “Generous standard notwithstanding, courts may deny leave to

amend for such reasons as ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

amendment.’” Gilliard v. Gruenberg, 302 F.Supp.3d 257, 271 (D.D.C. 2018) (quoting Foman

v. Davis, 371 U.S. 178, 182 (1962)).



                                              3
       IT IS ACCORDINGLY ORDERED this day of November, 2018, that Plaintiff’s

Motion for Leave (Dkt. 42) is granted and the plaintiff is authorized to file the requested

Third Amended Complaint (Dkt. 42-1); defendant’s Motions to Dismiss (Dkt. 23, 25, 28)

and Stay (Dkt. 53) are hereby denied as moot.




                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge




                                            4
